
	
		II
		111th CONGRESS
		2d Session
		S. 3370
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  improve the process by which an individual files jointly for social security
		  and dependency and indemnity compensation, and for other
		  purposes.
	
	
		1.Improvement of process for filing jointly
			 for social security and dependency and indemnity compensationSection 5105 of title 38, United States
			 Code, is amended—
			(1)in subsection (a)—
				(A)by striking shall and
			 inserting may; and
				(B)by striking Each such form
			 and inserting Such forms; and
				(2)in subsection (b), by striking on
			 such a form and inserting on any form indicating an intent to
			 apply for survivor benefits.
			
